NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



ROBERT RINESS,                               )
                                             )
              Appellant,                     )
                                             )
v.                                           )      Case No. 2D16-5394
                                             )
STATE OF FLORIDA.                            )
                                             )
              Appellee.                      )
                                             )

Opinion filed April 13, 2018.

Appeal from the Circuit Court for Manatee
County; Susan Maulucci, Judge.

Howard L. Dimmig, II, Public Defender, and
Maureen E. Surber, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Susan D. Dunlevy,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


              Affirmed.


SILBERMAN, KELLY, and, MORRIS, JJ., Concur.